DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
independent claim 1: “activate the at least one satellite receiver to receive location information for the at least one local processor; package tracking information comprising one or more of the environment media, the data, and the location information for a bit stream using the at least one transmitter or transceiver; and communicate the bit stream to a remote device when the at least one transmitter or transceiver is provided with access for the communicating.” (claims 2-10 depends from claim 1)
independent claim 11: “activating, by the at least one remote processor, at least one data retrieving component to retrieve and to provide data associated with a tracking marker of cargo associated with the second container, the environment media and the data provided to the at least one local processor; receiving, by the at least one local processor, the environment media and the data provided from the at least one remote processor; activating, by the at least one local processor, at least one satellite receiver to receive location information for the at least one local processor; packaging tracking information comprising one or more of the environment media, the data, and the location information for a bit stream using at least one transmitter or transceiver; and communicating the bit stream to a remote device when the at least one transmitter or transceiver is provided with access for the communicating.” (claim 12-20 depends from claim 11)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484